DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 07/27/2022 have been fully considered but they are not persuasive. The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The amendments, which is essentially the incorporation of claim 5 previously rejected, have not place the application in condition for allowance. 
Applicant argues that the prior art fails to disclose “the feed point is positioned on the third conductive section.” The Examiner disagrees. Fig. 5 of Yoo et al. discloses an electronic device including a frame housing and interior space within the frame housing where an antenna and a parasitic element is disposed similar to the invention as shown in Fig. 2. Yoo et al. further includes two slits separating a first, second and third conductive sections; a feed element coupled to the antenna and positioned on the third conductive section as shown in Fig. 5. Other similar arts are cited in PTO-892 for Applicant’s review.  
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10, 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOO et al. (US 20160254832).
YOO et al. disclose;
Regarding claim 1:
(in Figs. 1-2, 5 and 7) a mobile terminal (100), comprising: a frame (101) having a feed point (F1/F2), wherein the frame (101) defines the outer border of an internal space (101a) of the mobile terminal (100); a first metal sheet (111c) positioned within the internal space (101a), wherein the first metal sheet (111c) is coupled to the feed point (F1); and a second metal sheet (111d) positioned within the internal space (101a), wherein a gap (See Fig. 5) is positioned between the second metal sheet (111d) and the first metal sheet (111c), wherein the second metal sheet (111d) is coupled to the first metal sheet (111c) via the gap (Para. 0068, Lines 1-4), the frame (101) comprises a first conductive section (111a) and a second conductive section (101b) arranged at intervals (See Figs. 2 and 5), wherein the frame (101) further comprises a third conductive section (111b) between the first conductive section (111a) and the second conductive section (101b), wherein the feed point (F1) is positioned on the third conductive section (111b), wherein slits (115) are arranged between the third conductive section (111b) and the first conductive section (111a) and between the third conductive section (111b) and the second conductive section (101b), wherein the first conductive section (111a) and the second conductive section (101b) are coupled with the third conductive section (111b) for feeding through corresponding slits (115).
Regarding claim 2:
the second metal sheet (111d) comprises a first branch, a second branch, and a connection part (See Fig. 5); wherein the first branch and the second branch are arranged on the same side of the connection part in parallel and at intervals, wherein an end of the first branch and an end of the second branch are coupled to the connection part, wherein the gap is positioned between the first metal sheet and the first branch (See Fig. 5).
Regarding claim 3:
the second metal sheet (111d) comprises a first branch, a second branch, and a connection part, wherein the first branch and the second branch are arranged in parallel and at intervals, wherein the connection part is coupled to a middle of the first branch and a middle of the second branch, wherein the gap is positioned between the first metal sheet and the first branch (See Fig. 5).
Regarding claim 7:
the first metal sheet (111c) is positioned between the second metal sheet (111d) and the third conductive section (111b).
Regarding claim 8:
the feed point (F2) is positioned in an end of the third conductive section (111b), which is closest to the second conductive section (101b).
Regarding claim 10:
a length direction of the first metal sheet (111c) is at a non-zero angle with an extending direction of the third conductive section (111b; See Fig. 5).
Regarding claim 13:
one side of the first metal sheet (111c) is parallel to one side of the second metal sheet (111d), wherein the gap (See Fig. 5) between the first metal sheet (111c) and the second metal sheet (111d) is equal in size everywhere (See Fig. 7).
Regarding claim 15:
the first metal sheet (111c) is coupled to the feed point (F1) through a conductive connection (See Figs.).
Regarding claim 18:
(in Figs. 1-2, 5 and 7) an antenna radiation method of a mobile terminal (100), wherein the mobile terminal (100) is a terminal comprising: a frame (101) having a feed point (F1/F2), wherein the frame (101) defines the outer border of an internal space (101a) of the mobile terminal (100); a first metal sheet (111c) positioned within the internal space (101a), wherein the first metal sheet (111c) is coupled to the feed point (F1); a second metal sheet (111d) positioned within the internal space (101a), wherein the second metal sheet (111d) and the first metal sheet (111c) have a gap positioned between them (See Fig. 5), wherein the second metal sheet (111d) is coupled to the first metal sheet (111c) via the gap (Para. 0068, Lines 1-4); the frame (101) comprises a first conductive section (111a) and a second conductive section (101b) arranged at intervals (See Figs. 2 and 5), wherein the frame (101) further  comprises a third conductive section (111b) between the first conductive section (111a) and the second conductive section (101b), wherein the feed point (F1) is positioned on the third conductive section (111b), wherein slits (115) are arranged between the third conductive section (111b) and the first conductive section (111a) and between the third conductive section (111b) and the second conductive section (101b), wherein the first conductive section (111a) and the second conductive section (101b) are coupled with the third conductive section (111b) for feeding through corresponding slits (1115), and
the method comprises: providing by the mobile terminal (100) an electrical signal to the feed point (F1); receiving by the frame (101) the electrical signal (via F1), wherein the frame (101) at least forms a resonance of a first frequency band (defined 111b), to radiate an electromagnetic wave (Para. 0078, Lines 1-6); and receiving by the first metal sheet (111c) the electrical signal (via F1), to stimulate the electrical signal (via F2) to the second metal sheet (111d), wherein the second metal sheet (111d) forms a resonance of a second frequency band, to radiate an electromagnetic wave (Para. 0074, Lines 1-5).
Regarding claim 20:
(in Figs. 1-2, 5, 7 and 16) a non-transitory computer-readable storage medium (Para. 0170, Lines 1-12) having stored therein instructions that, when executed by a processor (11b) of a mobile terminal (11), causes the mobile terminal (11) to perform an antenna radiation (16) method of a mobile terminal (11), wherein the mobile terminal (11) comprising: a frame (101) having a feed point (F1/F2), wherein the frame (101) defines an outer border of an internal space (101a) of the mobile terminal (11): a first metal sheet (111c) positioned within the internal space (101a) , wherein the first metal sheet (111c) is coupled to the feed point (F1); and a second metal sheet (111d) positioned within the internal  space (101a), wherein a gap (115) is positioned between the second metal sheet (111d) and the first  metal sheet (111c), wherein the second metal sheet (111d) is coupled to the first metal sheet (111c) via  the gap (115); and the frame (101) comprises a first conductive section (111a) and a second conductive section (101b) arranged at intervals (See Figs. 2 and 5), wherein the frame (101) further comprises a third conductive section (111b) between the first conductive section (111a) and the second conductive section (101b), wherein the feed point (F1) is positioned on the third conductive section (111b), wherein slits (115) are arranged between the third conductive section (111b) and the first conductive section (111a) and between the third conductive section (111b) and the second conductive section (101b), wherein the first conductive section (111a) and the second conductive section (101b) are coupled with the third conductive section (111b) for feeding through corresponding slits (115), the method comprising: providing by the mobile terminal (100 in Figs. 1 and 2) an electrical signal to the feed point (F1); receiving by the frame (101) the electrical signal, wherein the frame (101) at least forms a resonance of a first frequency band (via 111b), to radiate an electromagnetic wave (Para. 0078, Lines 1-6); and receiving by the first metal sheet (111c) the electrical signal, to stimulate the electrical signal to the second metal sheet (111d), wherein the second metal sheet (1111d) forms a resonance of a second frequency band, to radiate an electromagnetic wave (Para. 0074, Lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. (US 20160254832).
Regarding claim 4:
YOO et al. disclose an antenna bracket (106), wherein the antenna bracket (106) is positioned within the internal space (101a), wherein the first metal sheet (111c) and the second metal sheet (111d) are formed on the antenna bracket (106).
YOO et al. is silent on employing a laser direct structuring technique.
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to implement a known technique for achieving a printed antenna structure since it has been held to be within the general skill of a worker in the art to apply a Known technique to a known device (method or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 417, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6 and 19:
YOO et al. do not explicitly disclose when the feed point outputs a radiation signal: a portion of the third conductive section, which is positioned between the feed point and the first conductive section, and the first conductive section radiate a signal with 1710 MHz to 2170 MHz; a portion of the third conductive section, which is positioned between the feed point and the second conductive section, and the second conductive section radiate a signal with 2300 MHz to 2700 MHz; the third conductive section radiates a signal with 700 MHz to 960 MHz; and the first metal sheet and the second metal sheet radiate a signal with 3.3 GHz to 3.6 GHz or 4.8 GHz to 5.0 GHz as required by claim 6; and the second frequency band is between 3.3 GHz and 3.6 GHz or between 4.8 GHz and 5.0 GHz as required by claim 19.
However, YOO et al. the antenna elements can be sized to radiate signals at several frequency to meet the needs of the mobile device (Para. 0074-0076; Para. 0082, Lines 1-8).
Accordingly, it would have been an obvious matter of design consideration to scale the radiating sizes of the antenna elements as known in the art since antennas are frequency scaled based on their electrical length and since it has been established that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.
Regarding claim 7:
YOO et al. do not explicitly disclose a length direction of the first metal sheet is the same as an extending direction of the third conductive section.
Accordingly, it would have been an obvious matter of design consideration to implement the lengths of the radiating elements as claimed since electrical length adjustments are often used to tune antennas to a predetermined frequency of operation especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. (US 20160254832) in view of Kim et al. (US 20160064820).
Regarding claim 11:
YOO et al. do not explicitly disclose the third conductive section is a section positioned at least  one of a speaker or at a universal serial bus (USB) interface on the frame 20, wherein the third conductive section provides an opening configured to keep clear of the USB interface when the third conductive section is the section positioned at the USB interface.
Kim et al. disclose the third conductive section (43) is a section positioned at least one of a speaker or at a universal serial bus (USB) interface (USB) on the frame (42), wherein the third conductive section (43) provides an opening (See Fig. 6A) configured to keep clear of the USB interface (USB) when the third conductive section (43) is the section positioned at the USB interface (USB).
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to implement the USB interface along the third conductive section as taught by Kim et al. into the device of YOO et al. for the benefit of overcoming radiation performance interference caused by a metal enclosure (Para. 0012, Lines 9-12).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. (US 20160254832) in view of Lee et al. (US 20180026333).
Regarding claim 12:
YOO et al. do not explicitly disclose a selector switch; and a plurality of tuning circuits, wherein the selector switch couples the third conductive section to one of the plurality of tuning circuits.
Lee et al. disclose (in Fig. 6) a selector switch (S); and a plurality of tuning circuits (L41-L48), wherein the selector switch (S) couples the third conductive section (142) to one of the plurality of tuning circuits (L41-L48).
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to implement the selector switch coupled between the third conductive section and the plurality of tuning circuits as taught by Lee et al. into the device of YOO et al. for the benefit of adjusting the frequency band based on the different impedance of the tuning circuits to achieve functions of a diversity antenna and a GPS antenna (Para. 0044, Lines 32-46).
Regarding claim 14:
YOO et al. do not explicitly disclose the antenna bracket and the frame is in contact or at intervals. 
Lee et al. disclose (in Fig. 2) the antenna bracket (210) and the frame (11) is in contact or at intervals (See Fig.).
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to implement the antenna bracket and the frame in contact or at intervals as taught by Lee et al. into the device of YOO et al. for the benefit of providing enough space within the housing to both accommodate electronics and provide isolation and shielding for improved antenna radiation (Para. 0003, Lines 8-14).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. (US 20160254832) in view of Youn et al. (US 20170230073).
Regarding claim 16:
YOO et al. do not explicitly disclose an elastic plate is provided at the feed point on the frames, and the frame and the first metal sheet are in contact with the elastic plate.
Youn et al. disclose (in Figs. 6 and 7) an elastic plate (330) is provided at the feed point (342) on the frame (320), and the frame (320) and the first metal sheet (R3) are in contact with the elastic plate (330).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the elastic plate and arranged as taught by Youn et al. into the device of YOO et al. for the benefit of providing isolation among conductive parts within the device (Para. 0013, Lines 3-5).
Regarding claim 17:
YOO as modified do not explicitly disclose the elastic plate is either: kept in contact with the first metal sheet by utilizing an elastic force of the elastic plate, or coupled to the first metal sheet by a screw. 
Accordingly, it would have been an obvious matter of design consideration to implement attachment means for coupling two materially different portions on the device to provide mechanical integrity, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845